Citation Nr: 1825246	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1965 to August 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A December 2014 rating decision granted service connection for diabetes mellitus type II associated with herbicide exposure.  Therefore, this issue is no longer on appeal. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.202 (2017). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed April 2009 rating decision, the RO denied service connection for hypertension.

2. The evidence received since the April 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3. The Veteran does not have a current acquired psychiatric disability.

4. A right knee disability is not attributable to service.




CONCLUSIONS OF LAW

1. The April 2009 rating decision denying service connection for hypertension is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. Since the April 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hypertension; therefore the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. An acquired psychiatric disorder was not incurred in or aggravated by service. 
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

4. A right knee disability was not incurred in or aggravated by service. 
38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I. New and Material Evidence

In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510,513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." See id. 

In an April 2009 rating decision, the RO denied the Veteran's claim for service connection for hypertension due to a lack of nexus between the Veteran's current hypertension and his active service. During the appeals process, the Veteran was granted service connection for diabetes mellitus type II. As the prior denial was due to a lack of nexus, including as secondary to diabetes mellitus type II, which was not service connected at that time, service connection for diabetes mellitus type II constitutes new and material evidence, and reopening of the claim for service connection for hypertension is warranted. That claim is addressed in the remand portion below.


II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 

Service treatment records are silent for treatment for any acquired psychiatric disorders.  The Veteran denied any history of depression or nervous problems in an August 1967 medical history questionnaire and none were noted by an examiner in a concurrent physical examination report.  No mental health manifestations were noted in comprehensive VA examination in January 1968 and August 1988.  

The Veteran received a VA examination in March 2012. The examiner found that the Veteran had no diagnosable mental disorder. Additionally, treatment records indicate that depression and PTSD screens were negative from 2008-2011 and primary care records through 2017 are silent for any mental health symptoms, diagnoses, or treatment. There is nothing in the record to support a current diagnosis of an acquired psychiatric disorder. Without a current disability due to a disease or injury, service connection is not warranted on any theory of entitlement.



Right knee disability

The Veteran seeks service connection for a right knee disability. 

Service treatment records show that the Veteran received treatment for a right leg laceration caused by barbed wire in January 1967, but are silent for complaints, trauma, or treatment of the right knee.  The Veteran denied any history of knee problems in an August 1967 medical history questionnaire and none were noted by an examiner in a concurrent physical examination report.  No knee manifestations were noted in comprehensive VA examination in January 1968 and August 1988.  

In September 2011 the Veteran complained of right knee pain and an MRI conducted by his private physician showed an ACL partial tear and large horizontal tear of the posterior horn of the medial meniscus, with a large reactive joint effusion. The Veteran also has a diagnosis of osteoarthritis of the right knee. 

The Veteran underwent a VA examination in March 2012. The examiner stated that the Veteran's current right knee osteoarthritis is less likely than not due to service because it is due to the normal process of aging. Similarly, the ACL tear and meniscus tear had their onset in September 2011, and there is no record of any right knee injury or pain while in service. The right leg pain noted in January 1967 was not associated with the knee. The Board finds this opinion to be of substantial probative weight as it is based on a review of and consistent with the Veteran's file and contains an adequate rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The weight of the evidence suggests that the Veteran's current right knee disabilities are not related to his active service. His VA examiner indicated that his current knee disabilities are most likely due to factors other than his service. There is no other evidence to support a link between any knee disability and his active service. Therefore, service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

The application to reopen the claim for service connection for hypertension is granted. 

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that an additional VA medical opinion is warranted to address the relationship between the Veteran's hypertension and his conceded exposure to an herbicide agent during service. The September 2017 VA medical opinion provided an opinion as to secondary service connection, specific to the Veteran's service-connected diabetes mellitus type II. However, the examiner did not specifically address direct service connection, including the Veteran's contention that his hypertension is due to his exposure to herbicide agents.

Attention is noted to the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2012. See 79 Fed. Reg. 20,308 (Apr. 11, 2014). NAS placed hypertension in the category of "limited or suggestive evidence" to mean that the "evidence suggests an association" between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence. See 79 Fed. Reg. 20,308.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to a VA examiner of appropriate knowledge and expertise. It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The examiner is requested to provide the following opinion:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is attributable to presumed herbicide agent exposure, had its onset in service, or is otherwise medically attributable to service.

In rendering this opinion, attention is noted to the NAS's Agent Orange: Update 2012 and whether any research information is relevant to this Veteran's specific case.

2. After the above is complete, readjudicate the Veteran's claims. If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


